Campbell, J.
The only question in this ease is, whether under the charter of Detroit, as existing previous to July, 1881, suit could be brought by the city for unpaid personal property taxes.
The charter provided very fully for the enforcement of such collection by process from the Eeceiver of Taxes, who could at any time after default collect the amount by levy on any personal property of the delinquent within any part of the city. No provision was made to sell lands, except for the land taxes.
It has always been recognized as the law of this State, that where such a specific remedy is provided in the tax law as the proper method of collection, no suit will lie unless specially provided for, and then only as so provided. Staley v. Columbus 36 Mich. 38; McCallum v. Bethany 42 Mich. 451; Putman v. Fife Lake 45 Mich. 125. Such is the weight of authority elsewhere under similar conditions. See Cooley on Taxation 13.
Nothing has been pointed out in the charter which directly or impliedly favors any different doctrine. And it may be suggested that in the recent revision of the charter in 1883, the, language of the old charter was radically changed, not only by declaring such taxes to stand as personal debts, but also by providing expressly for suits on default, and limiting those suits without reference to amount to the circuit court for the county of Wayne, — thus shutting out actions before justices, and before the Superior or Eeeorder’s courts, and the courts of other counties. Charter, chap. 10, § 10.
We think the action did not lie.
The judgment must be reversed witn costs of both courts, and judgment entered on the finding for defendant.
The other Justices concurred.